            Case 1:16-cv-04540-VSB-OTW Document 183
                                                182 Filed 05/20/20
                                                          05/19/20 Page 1 of 1

                                  NEW YORK CITY HOUSING AUTHORITY
                                  LAW DEPARTMENT
                                  90 CHURCH STREET$ NEW YORK, NY 10007
    NEW YORK CITY
                                  http:/nyc.gov/nycha
   HOUSING
  AUTHORITY

 GREGORY P. RUSS
 Chair & CEO
 LISA BOVA-HIATT
 EVP of Legal Affairs and General Counsel


                                                           WRITER’S DIRECT LINE
                                                               (212) 776-5259

                                                                                                  May 19, 2020


Via ECF
The Honorable Judge Vernon S. Broderick
United States District Court
Southern District of New York                                                                    5/20/2020
40 Foley Square, Room 415                                                   Counsel is directed to email courtesy copies of the transcripts to the
New York, New York 10007                                                    chambers inbox at brodericknysdchambers@nysd.uscourts.gov

         Re:        Colon v. The City of New York, et al., No. 16-CV-4540
                    Williams v. The City of New York, et al., No. 16-CV-8193

Dear Judge Broderick:

       I am counsel for Defendants New York City Housing Authority (“NYCHA”), Michael Kelly,
and Brian Clarke (collectively, “the NYCHA Defendants”) in the above-referenced matters, which have
been consolidated for pre-trial purposes.

        Summary judgment briefing in these matters was fully submitted on May 15, 2020. The parties
write jointly in reference to Rules 4.D and E of the Court’s Individual Rules & Practices, which require
the parties to provide the Court with electronic, text-searchable copies of all transcripts on a CD and
with paper courtesy copies of all motion papers. However, providing the Court with these materials at
this time does not appear to be possible in light of the Covid-19 emergency and the closure of the
Southern District Courthouse and counsel’s offices.

        Accordingly, counsel respectfully propose that they wait until the re-opening of the Southern
District Courthouse and their offices to mail the Court the summary judgment courtesy copies and the
CDs containing the transcripts. If the Court wishes, the parties can email the Court text-searchable
copies of all transcripts at this time.

                                                                                                  Respectfully submitted,


                                                                                                  /s/ Jane E. Lippman


cc: Marcel Florestal, Esq. (via ECF)
    Natalie Marcus, Esq. (via ECF)

                    Lisa Bova-Hiatt, EVP of Legal Affairs and General Counsel $Law Department $Telephone (212) 306-3420
